DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Urbanek on 2/10/2021.
	Claim 1: An elongate ear cleaning device having a longitudinal axis, the ear cleaning device comprising:
	an elongate body having a unitary, one-piece construction, the body including a pair of ear cleaners at opposite ends of the body, [[and]] the body including a handle intermediate the ear cleaners;
	at least one ear cleaner of the pair of ear cleaners including an elongate head configured to fit in a human ear; 
	an inner shaft of the head; 
	a plurality of longitudinal walls extending outward from the inner shaft and along the longitudinal axis, at least one longitudinal wall of the plurality of longitudinal walls having a pair of opposite flat surface portions; [[and]] 
	a plurality of lateral walls outward of the inner shaft and extending transverse to the longitudinal axis; and
wherein the plurality of longitudinal walls includes first and second longitudinal walls; and 
wherein at least one lateral wall of the plurality of lateral walls extends from the first longitudinal wall to the second longitudinal wall. 

	Claim 2: The ear cleaning device of claim 1 wherein the other ear cleaner of the pair of ear cleaners has at least one recess for receiving debris. 

	Claim 3 has been canceled. 

	Claim 5: An elongate ear cleaning device having a longitudinal axis, the ear cleaning device comprising:
	a handle having opposite ends;
	an ear-cleaning utensil at one end of the handle;  
	an elongate head at the other end of the handle, the head configured to fit in a human ear; 
	the handle, the ear-cleaning utensil, and the head having a unitary, one-piece construction;
	an inner shaft of the head; 
	a plurality of longitudinal walls extending outward from the inner shaft and along the longitudinal axis; 
	a plurality of lateral walls outward of the inner shaft and extending transverse to the longitudinal axis; [[and]]
wherein the head includes a pocket defined at least in part by two of the longitudinal walls and two of the lateral walls; and
wherein the pocket has an enclosed interior and a single opening for access to the enclosed interior of the pocket. 

Claim 8: An elongate ear cleaning device having a longitudinal axis, the ear cleaning device comprising:
	a handle having opposite ends;
	an ear-cleaning utensil at one end of the handle;  
	an elongate head at the other end of the handle, the head configured to fit in a human ear; 
	the handle, the ear-cleaning utensil, and the head having a unitary, one-piece construction;
	an inner shaft of the head; 
	a plurality of longitudinal walls extending outward from the inner shaft and along the longitudinal axis, at least one longitudinal wall of the plurality of longitudinal walls having opposite flat surface portions; [[and]] 
	a plurality of lateral walls outward of the inner shaft and extending transverse to the longitudinal axis; 
	wherein the longitudinal walls include a pair of longitudinal walls and at least one lateral wall of the plurality of lateral walls connect the pair of longitudinal walls;
wherein the head includes a leading end portion, a trailing end portion, and an intermediate portion between the leading end portion and the trailing end portion; 
	a first of the lateral walls extending outward from the inner shaft a first distance at the leading end portion of the head; 
	a second of the lateral walls extending outward from the inner shaft a second distance at the trailing end portion of the head; and
	a third of the lateral walls extending outward from the inner shaft at the intermediate portion of the head a third distance greater than the first distance and the second distance. 

	Claim 10: An elongate ear cleaning device having a longitudinal axis, the ear cleaning device comprising:
	an elongate body having a unitary, one-piece construction, the body including a pair of ear cleaners at opposite ends of the body and including a handle intermediate the ear cleaners;
ear cleaner of the pair of ear cleaners including a head configured to fit in a human ear; 
	an inner shaft of the head;
a pair of of the longitudinal walls having a pair of opposite flat surface portions and an outer scraping edge;
	a pair of lateral walls of the head extending from one of the longitudinal walls to the other longitudinal wall; and 
wherein the lateral walls extend outward from the inner shaft of the head. 

Claim 11: The ear cleaning device of claim 10 wherein the other ear cleaner of the pair of ear cleaners has at least one recess for receiving debris.

Claim 13: An elongate ear cleaning device having a longitudinal axis, the ear cleaning device comprising:
	a handle having opposite ends;
	an ear-cleaning utensil at one end of the handle;  
	a head at the other end of the handle and configured to fit in a human ear; 
	the handle, the ear-cleaning utensil, and the head having a unitary, one-piece construction;
	a pair of of the longitudinal walls having a pair of opposite flat surface portions and an outer scraping edge; and
	at least three lateral walls of the head extending from one of the longitudinal walls to the other longitudinal wall; 
 	wherein the head includes a plurality of pockets aligned in a column along the longitudinal axis, the pockets including the pair of longitudinal walls and the at least three lateral walls; and 
	openings of the pockets defined at least in part by the pair of longitudinal walls and the at least three lateral walls.

Claim 14: An elongate ear cleaning device having a longitudinal axis, the ear cleaning device comprising:
	a handle having opposite ends;
	an ear-cleaning utensil at one end of the handle;  
	a head at the other end of the handle, the head configured to fit in a human ear; 
	the handle, the ear-cleaning utensil, and the head having a unitary, one-piece construction;
	a pair of of the longitudinal walls having a pair of opposite flat surface portions and an outer scraping edge; and
	a pair of lateral walls of the head extending from one of the longitudinal walls to the other longitudinal wall;
wherein the head includes an inner shaft and the longitudinal walls extend outward from the inner shaft. 

Claim 18: An elongate ear cleaning device having a longitudinal axis, the ear cleaning device comprising:
	a handle having opposite ends;
	an ear-cleaning utensil at one end of the handle;  
	a head at the other end of the handle; 
	the handle, the ear-cleaning utensil, and the head having a unitary, one-piece construction;
	a pair of planar, longitudinal walls of the head extending along the longitudinal axis, each of the longitudinal walls having a pair of opposite surfaces and an outer scraping edge; 
a pair of lateral walls of the head extending from one of the longitudinal walls to the other longitudinal wall; and
wherein the head includes a trailing end connected to the handle, a leading end opposite the trailing end, and a disc-shaped portion of the leading end having a convex outer surface.

Claim 19: An elongate ear cleaning device having a longitudinal axis, the ear cleaning device comprising:
	a handle having opposite ends;
	an ear-cleaning utensil at one end of the handle, the ear-cleaning utensil including at least one recess;
	an elongate head at the other end of the handle,  the head configured to fit in a human ear; 	the handle, the ear-cleaning utensil, and the head having a unitary, one-piece construction;
the head including a trailing end portion connected to the handle and a leading end portion opposite the trailing end portion;
	an inner shaft of the head; 
	a plurality of longitudinal walls extending outward from the inner shaft and along the longitudinal axis, the longitudinal walls extending from the leading end portion of the head to the trailing end portion; 
	a plurality of lateral walls outward of the inner shaft and extending perpendicular to the longitudinal axis;
	wherein the lateral walls are perpendicular to the inner shaft;
wherein the longitudinal walls include a pair of longitudinal walls extending in opposite directions away from the inner shaft; 
	wherein each of the longitudinal walls includes a pair of opposite flat surface portions and an outer scraping edge.

	Claim 25: The ear cleaning device of claim 5 wherein the pocket includes a closed end adjacent the inner shaft and [[an]] the single opening is opposite the closed end. 

	Claim 26: The ear cleaning device of claim 5 wherein the longitudinal walls and the lateral walls define a plurality of pockets including the pocket, the pockets 
Claim 27 has been canceled. 
	
	Claim 28: The ear cleaning device of claim 5 wherein the longitudinal walls include a pair of longitudinal walls extending in opposite directions away from the inner shaft. 

	Claim 33: The ear cleaning device of claim 10 wherein the head includes a plurality of pockets; 
	wherein each of the pockets include a closed [[ends]] end adjacent the inner shaft and an open end opposite the closed [[ends]] end. 

	Claim 34: The ear cleaning device of claim 10 wherein the head includes pockets aligned in columns along the longitudinal axis and wherein 

Claim 35: The ear cleaning device of claim 13 wherein the head includes an inner shaft; and 
	wherein a pocket of the plurality of pockets has a closed end adjacent the inner shaft. 

	Claim 36 has been canceled. 

Claim 38: The ear cleaning device of claim 13 wherein the openings are openings. 

	Claim 40: The ear cleaning device of claim 14 wherein the head includes a plurality of pockets 
wherein 


Allowable Subject Matter
Claims 1-2, 4-26, 28-35 and 37-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose at least one longitudinal wall of the plurality of longitudinal walls having a pair of opposite flat surface portions and wherein at least one lateral wall of the plurality of lateral walls extends from the first longitudinal wall to the second longitudinal wall (claims 1, 8, 10, 13, 14 and 19), wherein the pocket has an enclosed interior and a single opening for access to the enclosed interior of the pocket (claim 5) and wherein the head includes a trailing end connected to the handle, a leading end opposite the trailing end, and a disc-shaped portion of the leading end having a convex outer surface (claim 18).
The prior art of record of Rangaswamy (US Patent No. 4,568,326) discloses everything in claims 1, 8, 10, 13, 14 and 19 except for at least one longitudinal wall of the plurality of longitudinal walls having a pair of opposite flat surface portions (claims 1, 8, 10, 13, 14 and 19). As shown in Figure 3 of Rangaswamy, spokes 22 does not have a pair of opposite flat surface portions since the spokes are cylindrical and have curved surface portions and not flat surface portions. Also, Rangaswamy fails to disclose the pocket has an enclosed interior and a single opening for access to the enclosed interior of the pocket (claim 5). Rangaswamy’s pockets are not enclosed and have many openings for access to the interior of the pocket as shown in Figure 3. Also, Rangaswamy fails to disclose a pair of planar longitudinal walls having an outer scraping edge and a disc-shaped portion of the leading end having a convex outer . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MAJID JAMIALAHMADI/Examiner, Art Unit 3771